Citation Nr: 0711091	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-24 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial compensable rating for the service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had reported active duty service from March 1943 
to March 1971.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Board video conference hearing was held in April 
2006.  A transcript of the hearing testimony is associated 
with the claims file.  The Board previously remanded this 
issue in June 2006.  A motion to advance this case on the 
docket was granted in March 2007.

In his April 2006 hearing testimony, the veteran claimed 
entitlement to service connection for ear disease.  This 
issue is referred back to the RO for appropriate action.  


FINDING OF FACT

The veteran's service-connected bilateral hearing loss has 
been productive of no more than Level II hearing acuity for 
the right ear and no more than Level II hearing acuity of the 
left ear, since the effective date of service connection.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable 
disability evaluation for the veteran's service-connected 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321(b), Part 4, 
including §§ 4.7, 4.85, Diagnostic Code 6100 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a July 2006 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the July 2006 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was advised, at page 2, to submit any evidence in his 
possession that pertains to his claim.  Thus, the Board finds 
that the requirements of 38 C.F.R.
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Initially, the veteran was provided 
VCAA notice concerning his service connection claim for 
bilateral hearing loss in July 2002.  Upon remand, the RO/AMC 
sent another VCAA notice to the veteran in July 2006, which 
specifically addressed the requirements for an increased 
evaluation.  Thus, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless.  Although the notice provided to the veteran in 
July 2006 was not given prior to the first AOJ adjudication 
of the claim, the notice was provided prior to the veteran's 
claim being readjudicated by the RO/AMC in an October 2006 
supplemental statement of the case and returned to the Board 
for appellate review.  The contents of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issue of an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  

In the present appeal, the July 2006 letter provided notice 
of what type of information and evidence was needed to 
substantiate the claim for an increased evaluation.  Further, 
the July 2006 letter also informed the veteran of the types 
of evidence necessary to establish a disability rating and 
effective date for the disability on appeal.  Thus, the 
requirements set forth in Dingess/Hartman have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records and VA 
examination reports.  In its June 2006 remand, the Board 
instructed the RO/AMC to take appropriate action to obtain a 
Navy audiological test done the prior year referred to in the 
April 2006 hearing transcript.  The July 2006 RO letter 
specifically requested that the veteran either submit this 
medical evidence or provide enough information so that the 
RO/AMC could obtain this evidence.  To date, there has been 
no response from the veteran.  In the October 2006 
supplemental statement of the case, the RO notified the 
veteran of its attempt to obtain this medical evidence from 
him and the lack of response.  Thus, the Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

The veteran was afforded VA examinations in August 2002 and 
June 2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The examination reports obtained contain sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a 
further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 



Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a compensable disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. 
§ 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the 
better ear corresponds to Level I and hearing in the poorer 
ear corresponds to Levels I through IX; where hearing in the 
better ear is at Level II, and hearing in the poorer ear is 
at Level II to IV; or where there is level III hearing in 
both ears.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345 (1992).

The veteran filed his current claim in February 2002.  He was 
afforded a VA audiological examination in August 2002, which 
showed pure tone thresholds, in decibels, as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
20
45
80
95
LEFT
15
35
70
80

The puretone threshold average was 60 in the right ear and 50 
in the left ear.  The Maryland CNC speech discrimination test 
revealed speech recognition ability of 92 percent in the 
right ear and 84 percent in the left ear.  The veteran was 
diagnosed with high frequency profound sensorineural hearing 
loss in the right ear and high frequency severe sensorineural 
hearing loss in the left ear, with good recognition scores in 
the left ear and excellent word recognition in the right ear. 

At the time of the August 2002 VA audiological examination, 
the veteran was shown to have an average puretone hearing 
loss of 60 decibels in the right ear, with 92 percent speech 
discrimination, which translates to a Roman numeral 
designation of II.  38 C.F.R. § 4.85, Table VI.  The veteran 
was shown to have an average puretone hearing loss of 50 
decibels in the left ear, with 84 percent speech 
discrimination, which also translates to a Roman numeral 
designation of II.  38 C.F.R. § 4.85, Table VI.  Thus, when 
applying Table VII, Diagnostic Code 6100, level II for the 
right ear and level II for the left ear equates to a zero 
percent disability evaluation.  

Based on this audiological examination, Table VIA is not for 
application because the veteran's puretone threshold was not 
55 decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz), and because his puretone 
threshold was not 30 or lower at 1000 Hertz and 70 or more at 
2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).

The veteran was afforded another  VA audiological examination 
in June 2005, which showed pure tone thresholds, in decibels, 
as follows:


HERTZ 


1000
2000
3000
4000
RIGHT
20
50
70
95
LEFT
25
50
70
90

The puretone threshold average when rounded up was 59 in both 
ears.  The Maryland CNC speech discrimination test revealed 
speech recognition ability of 96 percent in both ears.  

At the time of the June 2005 VA audiological examination, the 
veteran was shown to have an average puretone hearing loss of 
50 decibels in both ears, with 96 percent speech 
discrimination, which translates to a Roman numeral 
designation of II.  38 C.F.R. § 4.85, Table VI.  Thus, again, 
when applying Table VII, Diagnostic Code 6100, level II for 
the right ear and level II for the left ear equates to a zero 
percent disability evaluation.  

Again, based on the June 2005 audiological examination, Table 
VIA is not for application because the veteran's puretone 
threshold was not 55 decibels or more at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz), and 
because his puretone threshold was not 30 or lower at 1000 
Hertz and 70 or more at 2000 Hertz.  See 38 C.F.R. §§ 
4.85(c), 4.86(a).

VA treatment records from 2002 showed that the veteran sought 
treatment for his hearing aids.  However, these records do 
not provide any audiometry testing that can be used for 
rating purposes.  

The Board acknowledges the contentions put forth by the 
veteran in his hearing testimony regarding the impact of his 
service-connected bilateral hearing loss on his daily 
activities.  Moreover, the Board does not doubt the sincerity 
of this veteran's assertions that he has tremendous 
difficulty with his hearing.  Unfortunately, however, as 
noted previously, because assignment of disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered, there is no doubt as to the proper evaluation to 
assign.  Lendenmann, 3 Vet.App. 345; 38 C.F.R. § 4.85, Tables 
VI and VII, Diagnostic Code 6100.  Applying the VA 
audiological test results from February 2002 and most 
recently from June 2005, the Board is compelled to conclude 
that the preponderance of the evidence is against entitlement 
to a compensable disability rating.  As the preponderance of 
the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet.App. 
337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

The veteran may always advance an increased rating claim if 
the severity of his hearing loss disability should increase 
in the future.




ORDER

The appeal is denied. 



____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


